Citation Nr: 0517336	
Decision Date: 06/24/05    Archive Date: 07/07/05	

DOCKET NO.  00-02 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the calculated amount of $2,460.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran's active service has been certified as being from 
April 1946 to May 1947 and from April 1948 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises in St. Petersburg, Florida, which 
concluded that it would be against equity and good conscience 
to waive recovery of an overpayment of disability 
compensation benefits in the calculated amount of $2,460.  

The Board remanded the appeal in July 2003.  


FINDINGS OF FACT

1.  There was fault on the part of the veteran in creating 
the overpayment and no fault on the part of VA in creating 
the overpayment.  

2.  The veteran did not change his position to his detriment 
in reliance on the additional VA compensation benefits.  

3.  Failure to make restitution would result in unfair gain 
to the veteran.  

4.  Recovery of the overpayment has not resulted in undue 
hardship or defeated the purpose of the benefit.  


CONCLUSION OF LAW

Recovery of the disability compensation overpayment in the 
calculated amount of $2,460 was not against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran submitted a financial 
status report in November 1998.  During a personal hearing, 
held in February 2000 at the regional office, it was 
indicated, at page 27, that a new financial status report 
would be filed.  However, a new report has not been 
forthcoming.  The record indicates that the overpayment of 
$2,460 has been recouped by monthly withholding.  

The veteran was originally awarded service-connected 
disability compensation benefits by a rating decision in May 
1985.  His combined service-connected disability rating was 
30 percent.  

In May 1994 the veteran submitted a claim for additional 
compensation based on having a spouse and children.  He was 
notified of an award of additional benefits, by official 
letter dated in May 1994, for his children.  By official 
letter, dated in August 1994, he was notified of additional 
benefits for his spouse.  

A September 1997 RO decision granted a total disability 
rating based on individual unemployability due to service-
connected disabilities.  He was notified of this award by 
official letter, dated in September 1997.  By letter, dated 
in October 1997, the veteran was notified that his wife and 
three children were eligible for dependents' educational 
assistance.  He was provided with a VA form and pamphlet 
regarding dependents' educational assistance.  These 
documents informed him that an election by a son or daughter 
of Chapter 35 educational benefits is final and cannot be 
changed.  He was informed that this meant that further 
payments of compensation based on school attendance after the 
son or daughter's 18th birthday are prohibited once they cash 
their first Chapter 35 educational benefit check.  

The record reflects that the veteran continued to be awarded 
additional benefits for two of his children based on school 
attendance after they reached the age of 18.  The record also 
indicates that these two children applied for Chapter 35 
dependents' educational benefits based upon their attendance 
of school after age 18 and were awarded such benefits.  After 
the two children were awarded the Chapter 35 benefits, action 
was taken to retroactively reduce the veteran's award to 
delete the additional compensation benefits he received for 
the two children on the basis of them being dependents who 
were attending school after the age of 18.  This resulted in 
creation of the overpayment in the calculated amount of 
$2,460.  

Where fraud, misrepresentation, or bad faith on the part of 
the appellant is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith

[G]enerally describes unfair or deceptive 
dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefit/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the Government.  

38 C.F.R. § 1.965(b)(2).  

To establish misrepresentation, VA must show that there was a 
willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  To determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1) (2004).  The RO found 
that there was no bad faith, misrepresentation, or fraud on 
the part of the veteran.  A review of the record reflects 
that this finding is correct.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements that are not intended to be all-inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship depriving him 
of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The veteran asserts that he did not realize that his two 
children, who were attending school past the age of 18, had 
applied for and received Chapter 35 dependents' educational 
benefits, or that he was prohibited from receiving additional 
disability compensation for those two children when they 
began receiving Chapter 35 benefits in their own right.  
While the veteran certainly undertook no overt act in 
bringing about the award of Chapter 35 benefits to the two 
children, the record reflects that the veteran had been 
provided with information that informed him that dependents 
could not be in receipt of Chapter 35 benefits at the same 
time he was receiving additional compensation benefits for 
them based upon their school attendance past age 18.  
Therefore, while the veteran's fault was minimal, he was at 
fault in not affirmatively making sure that if his two 
children applied for Chapter 35 benefits he notified VA of 
that application and that his disability compensation should 
be reduced to reflect any award to the children of Chapter 35 
dependents' educational benefits.  There is no indication 
that VA was at fault in creation of the overpayment.  
Therefore, the record reflects that with respect to fault 
between the VA and the veteran, the fault that did occur with 
respect to creation of the overpayment was due to the 
veteran, and there was no fault on the part of VA in creating 
the overpayment.  

There is no indication that recouping the overpayment from 
the veteran's disability compensation has caused the veteran 
any hardship.  The recoupment occurred at the rate of 
withholding $100 per month.  The record reflects that the 
veteran's most recent financial status report was submitted 
in November 1998.  At that time he indicated that his family 
monthly net income was $4,294.34.  He indicated that his 
family monthly expenses totaled $4,346.10.  His expenses 
included $1,316.10 for mortgage, $1,100 for food for five 
people, $830 for utilities and heat, transportation of $100, 
family medical of $129, clothing and personal care of $200, 
entertainment and TV of $50, children's education of $40, 
credit card of $140, house repair of $40, and other monthly 
payments on installment contracts and other debt totaling 
$401.  He indicated that there was no cash in the bank and 
$60 cash on hand.  He reported that he had an automobile 
worth $24,000 and a three-bedroom home worth $150,000.  He 
indicated that he had furniture worth $60,000.  During a 
personal hearing in February 2000 he indicated that he had a 
$115,000 mortgage on the home.  

VA is entitled to repayment of amounts owed it equally as 
much as any other creditor.  While the veteran has reported a 
negative monthly cash flow of approximately $52, he has 
included some expenses that are not necessary for the basic 
necessities.  Also, he has included food for five people that 
includes himself, his spouse, and three children.  Two of the 
three children are over 18 years of age and were in receipt 
of Chapter 35 dependents' educational benefits.  

With consideration that some of the veteran's expenses were 
for other than the basic necessities of life, recovery of the 
overpayment has not caused any undue hardship.  Also, there 
is no indication that recoupment defeated the purpose for 
which the disability compensation benefits were intended, 
i.e., the record does not indicate that the veteran was 
unable to meet his financial obligations while the recoupment 
was occurring.  In this regard, it is observed that the 
veteran did not submit an additional financial status report 
to provide any updated data.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the additional benefits he 
received for the two children who were beyond 18 years of age 
and were awarded Chapter 35 benefits, i.e., there is no 
indication that he incurred additional obligation in reliance 
upon the additional VA disability compensation received.  
Failure to make restitution would result in unfair gain for 
the veteran because he was in receipt of additional 
disability compensation benefits to which he was not entitled 
because the two children had been awarded Chapter 35 
dependents' educational benefits.  On the basis of the above 
analysis, and after consideration of all the factors, a 
preponderance of the evidence demonstrates that recovery of 
the debt in question would not be, and has not been, against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) has been enacted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  However, the VCAA 
is not applicable to cases involving waiver of indebtedness 
where the law is otherwise dispositive of the claim.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the 
VCAA is not applicable to this appeal.  


ORDER

Waiver of recovery of disability compensation benefits in the 
calculated amount of $2,460 is denied.  



	                        
____________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


